internal_revenue_service department of the treasury number info release date index no dear washington dc person to contact telephone number refer reply to cc ita - genin-130366-02 date date thank you for your letter of date you asked whether you could deduct the expenses you incurred in bringing your daughter and her husband and their two children to united_states you said they all live in for proceedings making these children citizens of the which is near it appears from your letter that the expenses you incurred were purely family_expenses gifts from you to your daughter and her family that is they were expenses for a trip to the united_states for the benefit of the grandchildren under section from a of the internal_revenue_code no deduction is allowed for personal living or family_expenses unless otherwise expressly permitted by a specific provision of the code you indicated nothing in your letter that would indicate these expenses were for a purpose for which an income_tax deduction is permitted you also asked whether you could give each of your grandchildren dollar_figure each year without paying gift_tax this was correct in under sec_2503 which provides that the first dollar_figure of gifts made to any person by the donor other than gifts of future interests in property during the taxable_year shall not be included in the total_amount_of_gifts made that year subject_to the gift_tax in the inflation adjustment of sec_2503 increased the gift exclusion amount to dollar_figure as we announced in section dollar_figure of revproc_2001_59 2001_52_irb_623 i apologize for this late response and hope it is helpful if you have any questions please call us at the number above sincerely associate chief_counsel income_tax accounting by thomas d moffitt branch chief
